John I. Purtle, Justice, dissenting. Adoptions do not happen by accident. They are always prearranged. Therefore, I find nothing improper or illegal about arranging for an adoption in Arkansas, especially when the child is born in Arkansas as this child was. It is true that the adoptive parents were from out of state. However, this fact alone should and does not prevent the proper agencies and courts from making a determination as to the suitability of the adoptive parents. In fact, the trial judge in this matter stated: “Mr. and Mrs__, I, as a judge, will officially find that you are very good, decent, and honorable people, and I find that you would give this child a good home, and be good parents . . . .” Had there been any doubt in the mind of the judge as to the suitability of these parents for the adoption, he could easily have referred the matter to Children and Family Services which would have in turn contacted the proper agency in New Jersey. The mother signed an affidavit on February 11, 1986, that she was the mother of the child and that she agreed to the adoption. Part of her statement or affidavit, reads as follows: I, [mother’s name], declare that I am the mother of infant -, a minor child, who was born on the 15th day of December, 1985, in Hot Spring, County, Arkansas, and that I am a legal resident of Hot Spring County, Arkansas. The child had no voice in determining the site of his birth. He came into this life in Hot Spring County, Arkansas. Being a natural person he had to be a resident of somewhere. Having never been in Washington or New Jersey, it is logical to assume that he was a resident of Arkansas at the time of his birth and at the time the Hot Spring County Probate Court granted the temporary orders for both the guardianship and adoption of Bradley. The Arkansas statute in question, Ark. Stat. Ann. § 56-205(a) (Supp. 1985), states in part: “Proceedings for adoption must be brought in the court for the place in which, at the time of filing or granting the petition, the petitioner or the individual to be adopted resides. . . .” (Emphasis added). I am in disagreement with the majority’s statement of the issue. The opinion states: “In this appeal, this court is presented its first opportunity to interpret Arkansas’ Revised Uniform Adoption Act [cite omitted] to determine whether, under that Act, this state’s probate courts are empowered to grant an adoption when neither the adopting parents nor the child sought to be adopted are residents of this state.” As I see it, the question we should consider is whether our courts have the power to grant adoptions when either the child or one of the other parties was a resident of the state of Arkansas “at the time of the filing or granting of the petition.” Clearly, our courts had the authority to grant the initial temporary orders in this matter because the child was, unquestionably, a resident of this state at the time the first petitions were filed. Implicit in the majority opinion is the assumption that the Hot Spring Probate Court lost its authority over the guardianship and adoption of this child by the court’s own action granting the prospective adoptive parents permission to take the child out of the state. The majority, moreover, questions the validity of the probate court’s temporary guardianship order, citing Ark. Stat. Ann. §§ 57-826 and 827 (Supp. 1985). These two statutes, however, concern the guardianship of incapacitated persons. One of the concerns of the majority is that a child born with a defect might be left as a ward of this state. That is true, but many mentally and physically handicapped children are wards of the state. I hardly see how this concern enters into the present situation because the adoptive parents were appointed guardians of the child and were allowed to take the child to New Jersey with them. The child has been with them since soon after his birth. I suppose they could drive back into the state and throw the child out along side the road or dump him in some emergency room. However, the same possibility exists for other children born in Arkansas, or outside Arkansas for that matter. It is my opinion that the instant this child was born he became a resident of Arkansas and a ward of the state. Unwed mothers frequently have a desire for privacy, and the state should not use these circumstances to hinder the orderly adoption process. We should be ever mindful and on guard in matters relating to adoption of minors. However, the fact that someone paid the doctor and hospital bill, and an attorney’s fee, does not automatically cast a stigma on the adoption. The probate courts have the duty under the Arkansas statutes to require statements to be filed showing the amount paid to each and every person involving an adoption. I believe Ark. Stat. Ann. § 56-205(a) as enacted, and as it reads, is sufficient protection for young children subject to adoption and for the State of Arkansas. I would reverse because this child unquestionably was a resident of the state of Arkansas “at the time of the filing of the petition.”